           Case 7:11-cr-00630-KMK
           Case 7:11-cr-00630-KMK Document
                                  Document 1464
                                           1462 Filed
                                                Filed 08/25/20
                                                      08/25/20 Page
                                                               Page 11 of
                                                                       of 22




                                       PARKER AND CARMODY, LLP
                                                ATTORNEYS AT LAW
                                                 850 THIRD A VENUE
                                                      l4THFLOOR
                                                NEW YORK, N.Y.10022

DANIELS. PARKER                                                                   TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                                   FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                               DanielParker@aol.com




                                                                August 25, 2020
ByECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                                   Re: United States v. Michael Clemons
                                                 11 Cr 630 (KMK)

Dear Judge Karas:

      I write in reply to the Government's letter (Dkt. No. 1461) dated today opposing the
temporary bail modification request.

         If granted, the bail modification will impose no additional burden on probation.

        If granted, it will not reward Mr. Clemons for his "documented failure to abide by the
conditions of supervised release."

        Without litigating in this letter the underlying allegations set forth in the VOSR, the
requested modification is reasonable and extremely short-lived.

        Mr. Clemons has been totally compliant with his supervision obligations for the past two
months in which he has been permitted to work in the community. There is no reason to believe that
he presents a danger to the community or a risk of flight if this application is granted.

           Thank you for your consideration in this matter.

 Application is denied. Mr. Clemons' record of compliance
 is substandard, to put it charitably. There is no reason for         Respectfully submitted,
 Probation and the public to bear the risk of Mr. Clemons
 repeating his many prior violations.                                    Isl
 So Ordered.
                                                                      Daniel S. Parker
                                                                      Parker and Carmody, LLP

 8/25/20
                                                            1
Case
Case 7:11-cr-00630-KMK
     7:11-cr-00630-KMK Document
                       Document 1462
                                1464 Filed
                                     Filed 08/25/20
                                           08/25/20 Page
                                                    Page 22 of
                                                            of 22



                                         850 Third A venue
                                         14 th Floor
                                         New York, NY 10022
                                         Tel. 917-670-7622
Cc: AUSA L. Keenan (by email)




                                2
